DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 19, 20 are newly added.  Claims 10, 13 are cancelled.  Claims 1-9, 11-12, 14-20 are pending.

 Response to Applicant Remarks
With regard to the rejections under 35 USC 103, Applicant remarks, 
“…Applicant respectfully submits that the cited combination of references does not teach or suggest the above discussed relationship between the above noted elements as claimed.
For instance, in cited paragraph [0043], Aspelin discloses that the mobile terminal 310 disables some or all other functions or inputs after the user initiates a fingerprint scan. That is, the disable state is after the start of the fingerprint.
In contrast, claim 1 recites “receiving a user’s touch sensed by the sensor and a fingerprint sensed by the fingerprint sensor on the surface of the display while the display is in a disabled state prior to touch of the user.”” (Page 13 of Remarks).

Examiner notes that newly cited art, Kim (US Publication 2010/0225607), discloses, receive a user’s touch sensed by the sensor and a fingerprint sensed by the fingerprint sensor 
while the display is in a disabled state prior to the touch of the user ([104], “…Referring to FIG. 10, the controller 180 may place the mobile terminal 100 in a locked state, in which the mobile terminal 100 does not respond to any touch or key input, in response to, for example, a user command (S300). More specifically, the controller 180 may lock a whole operation menu or may selectively lock a menu item of an operation menu, where the ‘locked state’ is interpreted as comprising a display ‘disabled state’.)
compare the user’s touch with the stored gesture information and the fingerprint with the stored fingerprint information ([105], “…If it is determined in operation S305 that a fingerprint-touch input for selecting the predetermined operation menu has been received, the controller 180 may perform fingerprint authentication on fingerprint information of the received fingerprint-touch input…”; [106], “…fingerprint authentication may be performed by comparing the fingerprint information of the received fingerprint-touch input with a plurality of pieces of fingerprint information present in the memory 160…”; [98], “…the plurality of pieces of fingerprint information present in the memory 160 may include fingerprints acquired from different fingers of an individual or fingerprints acquired from different individuals. Alternatively, the plurality of pieces of fingerprint information present in the memory 160 may include fingerprints having different patterns in consideration that fingerprints acquired even from the same finger can often appear different due to variations in the degree to which, and the pressure with which the finger is brought into contact with the display module 151…”; where the pressure, use of different fingerprints are interpreted as comprising ‘gesture information’; see also [118], “…the user may generate a multi-fingerprint-touch input by touching an item such as an image, a character-input window or an operation screen with two fingers. Then, if the user spreads the 
in response to the user’s touch matching the stored gesture information and the fingerprint matching the stored fingerprint information, release the disabled state of the display ([107], “If there is a match for the fingerprint information of the received fingerprint-touch input in the memory 160, it may be determined that the fingerprint information of the received fingerprint-touch input is successfully authenticated (S315). Then, the controller 180 may unlock the predetermined operation menu, …”; where fingerprint information is interpreted as comprising fingerprint and gesture data as noted above, and unlocking is interpreted as releasing disabled state, as discussed above);
automatically execute an operation menu corresponding to the user’s touch without further input from the user ([107], “…the controller 180 may unlock the predetermined operation menu, and may display a menu for allowing the user to choose whether to execute the predetermined operation menu (S320)…”; [103], “…If the user touches a menu icon representing an operation menu…and an execution icon for executing the operation menu at the same time with two fingers and is successfully fingerprint-authenticated when the operation menu is locked,  Moreover, if the user touches an icon representing a menu item, a function, data, or a content item with two fingers and is successfully fingerprint-authenticated when the menu item, the function, the data, or the content item represented by the icon is locked, the menu item, the function, the data, or the content item represented by the icon may be automatically unlocked, and an operation corresponding to the menu item, the function, the data, or the content item represented by the icon may be performed.”), 
  control the display to display an execution screen with respect to the operation menu without further input from the user ([107], “…the controller 180 may unlock the predetermined operation menu, and may display a menu for allowing the user to choose whether to execute the predetermined operation menu (S320)… The menu for allowing the user to choose whether to execute the predetermined operation menu may be displayed in case that the predetermined operation menu is a fee-charging operation menu. Thus, it is possible to prevent the user from accidentally executing the predetermined operation menu without knowing that the predetermined operation menu is a fee-charging operation menu.”), 
and based on a received selection of a menu, control the communication interface to execute the predetermined operation menu, ([108], “…If the user chooses to execute the predetermined operation menu (S330), the controller 180 may execute the predetermined operation menu (S340).”)

Kim does not specifically disclose that the ‘operation menu’ comprises a wallet application, or based on a received selection of making a payment in the executed wallet application, control the communication interface to transmit information for making the payment to an external apparatus.  Previously cited art, Mullins, discloses automatically execute a wallet application corresponding to the user’s touch without further input from the user ([67] “…In configurations in which a user registers multiple fingerprints, device 10 may be configured to take different actions depending on which fingerprint is successfully authenticated (step 70). For example, if a first of the user's fingerprints is captured, device 10 may launch a first application on device 10 (or may take a first action within an application…if a third of the user's fingerprints is captured, device 10 may make a financial transaction…”; [79], Figures 11, 15).
Mullins discloses the application can be automatically executed according to the user’s touch, and without further input from user, as above, and further discloses that the authenticated fingerprint/touch information can result in the application execution, OR an on-screen option selectable by a user- but Mullins does not specifically disclose that BOTH steps of wallet application execution AND displaying of an execution screen, result from the authentication of the fingerprint/touch information without further input from the user.
See, for example, with regard to control the display to display an execution screen with respect to the wallet application without further input from the user, Mullins discloses, [61] “…device 10 may be instructed to launch an application or operating system function on device 10 or may be directed to take a particular action within an application or operating system when a user clicks on an on-screen option….”; this does not specifically disclose BOTH actions resulting from the authentication of the sensed fingerprint/touch information.  Similarly, Mullins further discloses [74], “…In response to the capture of a valid fingerprint, device 10 may take an appropriate action such as unlocking the locked screen. When the screen is unlocked, user-
Consequently, in consideration of limitations in response to the user’s touch matching the stored gesture information and the fingerprint matching the stored fingerprint information, release the disabled state of the display, automatically execute a wallet application corresponding to the user’s touch without further input from the user, control the display to display an execution screen with respect to the wallet application without further input from the user, and based on a received selection of making a payment in the executed wallet application, control the communication interface to transmit information for making the payment to an external apparatus, the combination of Kim and Mullins do not specifically disclose the automatic execution of a wallet application without further input from the user in response to user’s touch information matching, and displaying an execution screen without further input from the user, and then making  a payment based on a received selection.  
Newly cited art, Grigg, (US Publication 2012/0197743), discloses based on a received selection of making a payment in the executed wallet application, control the communication interface to transmit information for making the payment to an external apparatus ([30], “…For example, a user at a POS terminal wishing to use the mobile wallet could enter user input by selecting the electronic wallet application 102 which would then cause the mobile device 100 to launch a full version of the electronic wallet application 102. The electronic wallet application 102 may then require the user to authenticate herself by prompting the user to, for example, 
However, Grigg does not disclose the user’s touch and authentication thereof as automatically executing the wallet application; Grigg discloses a user selecting the wallet application, which then launches, and subsequently authenticating the user, prior to the user’s making a selection of a payment in the executed wallet application.  
The prior art rejections on claims 1-6, 14, 19 are therefore overcome.   


With regard to claims 7-9, 11-12, 15-18, 20, it is noted that the ‘in response to…’ and ‘based on’ limitations are interpreted as contingent limitations, and, under BRI, the method can reasonably be interpreted as comprising a received user’s touch and fingerprint that do not match stored information, and NOT comprising received user information that match stored data.  Consequently, the limitations recited in relation to the “…in response to the user’s touch matching…” can be interpreted as not proceeding, and the limitations recited in relation to, “…based on the sensed fingerprint not matching…,” as proceeded.  See MPEP 2111.04 II, “…See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims Schulhauser at 10…”
 The art rejections are therefore maintained for the method claims; new art is introduced and citations are adjusted as necessitated by claim amendments.

Allowable Subject Matter
 As discussed with Attorney Thomas in phone interview on 8/12/2021, claims recite allowable subject matter.  However, the rejections under 35 USC 112(b) need to be addressed, and the ‘contingent’ limitations of the method claims similarly require amendment.  Applicant is requested to schedule an interview to discuss these issues.


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With regard to claims 1 and 7, the claims recite, “…receive a user’s touch sensed by the sensor and a fingerprint sensed by the fingerprint sensor on the surface of the display while the display is in a disabled state prior to the touch of the user…”  (Emphasis added.)  The claim recites ‘receive a user’s touch…while the display is in a disabled state’, but also recites ‘prior to the touch of the user’.  The Cambridge dictionary (see https://dictionary.cambridge.org/us/dictionary/english/while) defines while as “during the time that, or at the same time as”.  Therefore, the recitation of ‘while’ and ‘prior’ is unclear, as ‘while’ indicates at the same time, and prior is referring to a previous time.  The claims are therefore unclear and indefinite.  Dependent claims 2-6, 8-9, 11-12, 14-20 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the limitation is interpreted as “…receive a user’s touch sensed by the sensor and a fingerprint sensed by the fingerprint sensor on the surface of the display wherein the display is in a disabled state prior to the touch of the user…”
With regard to claim 7, the claim recites, “…comparing the user’s touch with the stored gesture information and the fingerprint with the stored fingerprint information…”  There is insufficient antecedent basis for ‘the stored gesture/fingerprint information’ in the claims.  Dependent claims 8-9, 11-12, 15-18, 20 inherit the same deficiency and are rejected for the same reason.   


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2010/0225607), in view of Tsuda (US Publication 2010/0265204), in further view of Maeda (US Publication 2003/0051138).
With regard to claim 7, Kim discloses a method and mobile device([29]) comprising: 
receiving a user’s touch sensed by a sensor and a fingerprint sensed by a fingerprint sensor capable of sensing touch done on a surface of a display ([105], “…the controller 180 may determine whether a fingerprint-touch input for selecting an operation menu unlocked in operation S300 has been received (S305)…”) while the display of the mobile device is in a disabled state prior to the touch of the user 
comparing the user’s touch with the stored gesture information and the fingerprint with the stored fingerprint information ([105], “…If it is determined in operation S305 that a fingerprint-touch input for selecting the predetermined operation menu has been received, the controller 180 may perform fingerprint authentication on fingerprint information of the received fingerprint-touch input…”; [106], “…fingerprint authentication may be performed by comparing the fingerprint information of the received fingerprint-touch input with a plurality of pieces of fingerprint information present in the memory 160…”; [98], [119]). 
 based on the sensed fingerprint not matching the fingerprint information stored in the memory, displaying, on a single screen of the display of the mobile device, both a message indicating that the fingerprint does not match the stored fingerprint information ([109], “…If the user fails to be fingerprint-authenticated (S315), the controller 180 may ask for a password…if the user fails to enter the password for unlocking the predetermined operation menu correctly, the controller 180 may display a message indicating that the user has failed to be authenticated (S36).”), and a user interface for receiving a selection, among selectable options, to start a fingerprint registration operation ([121], “…Referring to FIG. 12, if no fingerprint is registered in the mobile terminal 100 when the mobile terminal 100 is turned on, a fingerprint registration alert screen 400 recommending that fingerprint information be registered may be displayed on the display module 151.”; Figure 12, “ok”, “cancel”); and
 based on an input for selecting to start the fingerprint registration operation being received, following operations are performed 
performing an authentication regarding an authorization for the fingerprint registration operation based on a user input ([124], where the authentication regarding the authorization is interpreted as related to receiving a predetermined minimum number of fingerprint images);
based on the authentication being successful, displaying a user interface for receiving another fingerprint  ([123], “…a screen for registering fingerprints from different fingers may be displayed. Thereafter, if a `menu` item is selected, a menu including a plurality of menu items such as `add fingerprint,` `edit fingerprint,` `set main fingerprint,` `delete fingerprint,` and `delete all fingerprints` may be displayed.”; [124], [125], Figure 14a-c, where the user can indicate fingerprint ‘type’, such as index finger, therefore displaying a user interface for receiving other fingerprints).

Kim discloses control the display to display a plurality of objects respectively representing a plurality of functions which are executable by the mobile device, and further discloses the fingerprints being associated with the objects/functions, in discussions regarding use of registered fingerprints/functions ([126], [127], Figures 15a-b), but does not specifically disclose the method steps of associating and storing the fingerprints and functions.  However, Tsuda discloses control the display to display a user interface for receiving another fingerprint ([63], “…finger recognition logic 506 is displaying a GUI for finger registration…,”), in response to sensing that the another fingerprint is received, control the display to display a plurality of objects respectively representing a plurality of functions which are executable by the mobile device ([65], “…Device 200 may receive an association between the finger identification information (or the , and in response to sensing a selection input for selecting an object of a function from among the plurality of objects of the plurality of functions executable by the mobile device, storing in the memory the function as a function corresponding to the another fingerprint. ([65], [66], “…Device 200 may store the association between the identification information, the GUI object (or type of GUI object), and/or the function (block 708)…”).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the fingerprint registration method as taught by Kim with the user interface enabling a user to graphically associate a plurality of functions with fingerprints as disclosed by Tsuda because the ease of indicating function/fingerprint associations by touching an icon or menu item would increase customer satisfaction (see Tsuda, [65]).

Kim discloses based on an input for selecting to start the fingerprint registration operation being received, performing an authentication regarding an authorization for the fingerprint registration operation based on a user input; based on the authentication being successful, displaying a user interface for receiving another fingerprint, 
based on an input for selecting to start the fingerprint registration operation being received, performing an authentication regarding an authorization for the fingerprint registration operation based on a user input, based on the authentication being successful… receiving another fingerprint ([37], “…When the user selects a fingerprint registration mode from the menu list, a password requesting screen appears. The user inputs his/her password at step S1, and then the controller 23 collates the input password with a password previously registered in the data memory 25 by the user at step S2. If the controller 23 determines "OK" in the collation step (S2), the process goes to the next step (S3)…”; Figure 3, [38]-[39]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the fingerprint registration method as taught by Kim, as modified by the user interface enabling a user to graphically associate a plurality of functions with fingerprints as disclosed by Tsuda, with the further modification of performing a user authentication prior to registering new fingerprints as disclosed by Maeda, because the user authentication would enhance security of the system and method. 

With regard to claim 8, Kim in view of Tsuda and Maeda, disclose the limitations of claim 7 as discussed above.  Kim further discloses registering a plurality of fingerprints for respective fingers ([123], “…Alternatively, a screen for registering fingerprints from different fingers may be displayed.”); 
storing in the memory function information matching with each of the plurality of fingerprints ([122], Figures 13a-c, fingerprint storage showing multiple fingerprints);
sensing a user operation with respect to the display of the mobile device([105], “…the controller 180 may determine whether a fingerprint-touch input for selecting an operation menu unlocked in operation S300 has been received (S305)…”); sensing a fingerprint ([105]);
identifying whether an execution of an application corresponding to the user operation on the mobile device can be performed based on comparing the sensed fingerprint with the plurality of fingerprints for the Irrespective fingers  ([105], [96], “…the controller 180 may determine whether a multi-fingerprint-touch input for selecting an operation menu unlocked in operation S200 has been received…”; [98] “…fingerprint authentication may be performed by comparing the plurality of pieces of fingerprint information of the received multi-fingerprint-touch input with a plurality of pieces of fingerprint information present in the memory 160.”; [99] “…if there are matches for the plurality of pieces of fingerprint information of the received multi-fingerprint-touch input in the memory 160, it may be determined that the plurality of pieces of fingerprint information of the received multi-fingerprint-touch input are successfully fingerprint-authenticated (S215). Then, the controller 180 may unlock the predetermined operation menu, and may control the predetermined operation menu to be executed (S220).”); 
and executing the application corresponding to the user operation based on the identifying that the operation can be performed [99]).

With regard to claim 20, Kim in view of Tsuda and Maeda, disclose the limitations of claim 7 as discussed above.  Kim further discloses displaying a confirm menu for starting the fingerprint registration operation ([121], Figure 12, “ok”, “cancel”) and a cancellation menu for deleting a guide message without performing the fingerprint registration operation ([124], Figure 14a, b, where user has option to cancel prior to registering fingerprint).


Claims 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2010/0225607), in view of Tsuda (US Publication 2010/0265204), in further view of Maeda (US Publication 2003/0051138), in further view of Aspelin (US Publication 2012/0127179). 
With regard to claim 9, Kim in view of Tsuda and Maeda, disclose the limitations of claim 7 as discussed above.  Kim does not specifically disclose a hand-shaped guide image; however, Aspelin discloses the registration operation further comprises displaying a hand-shaped guide image on the display (Figure 7, ¶ [0048]), and a guide message guiding the user to input a fingerprint of a respective finger shown on the guide image (Figure 7, ¶ [0048]).  
 It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the fingerprint registration method as taught by Kim, as modified by the user interface enabling a user to graphically associate a plurality of functions with fingerprints as disclosed by Tsuda, as modified by performing a user authentication prior to registering new fingerprints as disclosed by Maeda, with the further modification of a hand-shaped guide image as disclosed by Aspelin, because the imagery would have facilitated user entry and minimized errors in fingerprint registrations (see Aspelin, [40], guide to help user ‘properly’ scan/register fingerprints).

With regard to claim 17, Kim in view of Tsuda, in further view of Maeda, disclose the limitations of claim 7 as discussed above, but do not specifically disclose the outputting of the message as recited by claim 17.  However, Aspelin discloses outputting on the display of the mobile device another message indicating that the operation cannot be performed and requesting the input of the another fingerprint ([48], [49], esp. error message and request for re-scan, “…If the fingerprint is not recognized at 630 (e.g., there is no match as determined by the processor when the fingerprint is compared with those in the memory), an error message may be presented on the display at 640 and a request for a re-scan of the fingerprint may be offered by presentation of the request on the display…”), and in response to receiving the input of the another fingerprint, outputting on the display of the mobile device another message ([49], Figure 8, #650, display request for rescan due to problem with fingerprint scan). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the fingerprint registration method as taught by Kim, as modified by the user interface enabling a user to graphically associate a plurality of functions with fingerprints as disclosed by Tsuda, as modified by performing a user authentication prior to registering new fingerprints as disclosed by Maeda, with the further modification of a user feedback and guidance during fingerprint registration as disclosed by Aspelin, because such efforts would ensure enhanced quality of fingerprints and would make the process easier and more transparent to users (see Aspelin, [40], guide to help user ‘properly’ scan/register fingerprints).

With regard to claim 18, Kim in view of Tsuda, in further view of Maeda and Aspelin, disclose the limitations of claim 9 as discussed above. 
Aspelin further discloses for each registered finger on the hand-shaped guide image a corresponding mark is displayed ([48], Figure 7, #530 indicates registered fingers on display), which indicates whether a corresponding fingerprint is registered ([48], Figure 7, #530 indicates registered fingers on display).  Aspelin discloses displaying indications on the hand-shaped guide image as discussed, but does not specifically disclose that the information further includes information on the selected function corresponding to the registered fingerprint, wherein the message further comprises a plurality of menus on a side of the hand-shaped guide image. 
However, Tsuda discloses displaying information on the selected function corresponding to the registered fingerprint ([76] and Figure 9, # 902, # 904, the device shows as active those icons which correspond to functions associated with the sensed, registered fingerprint) and wherein the message further comprises a plurality of menus ([76], and Figure 9, # 902, # 904, where Microsoft Computer Dictionary, Fifth Edition, 2002, defines ‘menu’: “A list of options from which a user can make a selection in order to perform a desired action, such as choosing a command or applying a particular format to part of a document. Many application programs, especially those that offer a graphical interface, use menus as a means of providing the user with an easily learned, easy-to-use alternative to memorizing program commands and their appropriate usage,” and consequently the icons can be broadly interpreted as reading on ‘menus’, as the ‘list’ of icons provide a list of options under broadest reasonable interpretation. Furthermore, Tsuda [7], [32] discloses the GUI may alternatively display icons, menus, etc.)  With regard to displaying information on a side of the hand-shaped guide image’, Aspelin discloses on a side of the hand-shaped guide image’ comprises an obvious design choice. See 2144.04 VI C, Rearrangement of Parts).    


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2010/0225607), in view of Tsuda (US Publication 2010/0265204), in further view of Maeda (US Publication 2003/0051138), in further view of Mullins (US Patent 8,810,367).
 With regard to claim 11, Kim in view of Tsuda and Maeda, disclose the limitations of claim 7 as discussed above.  Kim further discloses sensing a user operation with respect to the display ([105], [104); identifying whether the user operation matches a preset gesture ([105]).
With regard to the further limitation, and in response to the user operation matching the preset gesture, and the sensed fingerprint matching the fingerprint information stored in the memory, executing the e wallet application activated, and displaying the execution screen of the wallet application, this limitation is interpreted as not proceeding, as discussed above under Response to Applicant Remarks, final sections relating to claim 7.  Per ex parte Schulhauser, the user operation is interpreted as not matching the preset gesture, and the subsequent limitations are therefore not performed.
However, in the interest of compact prosecution, it is further noted that Mullins discloses sensing a user operation with respect to the display (Col. 9 lines 36-41, Col 10 lines 4-15); identifying whether the user operation matches a preset gesture (Col. 9 lines 36-41, Col 10 lines ; and in response to the user operation matching the preset gesture (Col. 9 lines 63-Col. 10 line 6, ‘moving’ mode), and the sensed fingerprint matching the fingerprint information stored in the memory (Col. 9 lines 63-Col. 10 line 6, ‘moving’ mode), executing an activated wallet application, and displaying an execution screen of the wallet application (Col. 9 lines 9-29, 36-55, Col. 12 lines 1-13, and Figures 11, 15).   
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the fingerprint registration method as taught by Kim, as modified by the user interface enabling a user to graphically associate a plurality of functions with fingerprints as disclosed by Tsuda, as modified by performing a user authentication prior to registering new fingerprints as disclosed by Maeda, with the further modification of applying the method to a wallet application as disclosed by Mullins because the extra enhanced authentication methods applied to financial transactions would increase security and user satisfaction (see Mullins Col. 9 lines 23-30).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2010/0225607), in view of Tsuda (US Publication 2010/0265204), in further view of Maeda (US Publication 2003/0051138), in further view of Maritzen (US Publication 2005/0203765).
With regard to claim 12, Kim in view of Tsuda and Maeda, disclose the limitations of claim 7 as discussed above.  Maeda further discloses an authentication process during fingerprint registration as discussed above, but Maeda does not specifically disclose displaying the result.  However, Maritzen discloses wherein the performing the authentication comprises, in response to receiving, an input requesting to register the another fingerprint ([146], [148]), authenticating, by the mobile device, a user by methods other than the fingerprint , ([148], [136]);, and 
wherein the method further comprising, in response to the authentication being successful, displaying on the display of the mobile device another message requesting an input of the another fingerprint of the user ([148], where Figure 7c indicates a display output, Figure 9 [117], display to display status to user).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the fingerprint registration method as taught by Kim, as modified by the user interface enabling a user to graphically associate a plurality of functions with fingerprints as disclosed by Tsuda, as modified by performing a user authentication prior to registering new fingerprints as disclosed by Maeda, with the further modification of the authentication and registration process as disclosed by Maritzen because performing an authentication process during registration would enhance the security of the method and system (See Maritzen [6]).  


Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2010/0225607), in view of Tsuda (US Publication 2010/0265204), in further view of Maeda (US Publication 2003/0051138), in further view of O’Donoghue (US Publication 2005/0060554). 
With regard to claim 15, Kim in view of Tsuda and Maeda, disclose the limitations of claim 7 as discussed above, and Maeda further discloses a user authentication prior to the performing the fingerprint registration process  ([37]-[39]).  However, Maeda does not specifically disclose comprising displaying an unlock pattern process.  However, O’Donoghue discloses displaying an unlock pattern process (¶¶ [0052]-[0059], Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the fingerprint registration method as taught by Kim, as modified by the user interface enabling a user to graphically associate a plurality of functions with fingerprints as disclosed by Tsuda, as modified by performing a user authentication prior to registering new fingerprints as disclosed by Maeda, with the further modification of the unlock pattern process as disclosed by O’Donoghue because a pictorial passkey unlock can be easier for users to remember and use (See O’Donoghue, ¶ [0003]), and would increase user satisfaction.  

 With regard to claim 16, Kim in view of Tsuda, Maeda and O’Donoghue, disclose the limitations of claim 15 as discussed above.  Maeda discloses a user authentication process ([37]), and further discloses performing the fingerprint registration process based on the user authentication process succeeding ([38]), but Maeda does not specifically disclose that the user authentication process comprises an unlock pattern process.  However, O’Donoghue further discloses displaying an unlock pattern when the mobile device is in a lock state (¶¶ [0058], Figures 3-5); receiving user input comprising a pattern of selecting at least two objects in the displayed unlock pattern (¶¶ [0052]-[0055]); matching the input pattern with a predetermined stored pattern (¶¶ [0052]-[0055]).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Grigg, (US Publication 2012/0197743), 
“Security of Proximity Mobile Payments”, downloaded from https://www.securetechalliance.org/resources/pdf/Security_of_Proximity_Mobile_Payments.pdf and attached as PDF file, dated May 2009. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685